Citation Nr: 0118913	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to exposure to 
Agent Orange.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to exposure to Agent Orange. 

5.  Entitlement to service connection for arthritis with 
joint stiffness, claimed as secondary to exposure to Agent 
Orange.

6.  Entitlement to service connection for chest pain, claimed 
as secondary to exposure to Agent Orange. 

7.  Entitlement to service connection for a bladder 
dysfunction, claimed as secondary to exposure to Agent 
Orange.  

8.  Entitlement to service connection for a kidney 
dysfunction, claimed as secondary to exposure to Agent 
Orange.  

9.  Entitlement to service connection for fatigue, claimed as 
secondary to exposure to Agent Orange.  

10.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

11.  Entitlement to service connection for a prostate 
condition, claimed as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


REMAND

The veteran had active duty from February 1967 to January 
1969.  

By rating actions rendered in March 1997 and January 1998, 
the Regional Office (RO) denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, a skin disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney dysfunction, fatigue, 
peripheral neuropathy, and a prostate condition, all claimed 
as secondary to Agent Orange exposure.  The veteran appealed 
these determinations to the Board of Veterans' Appeals 
(Board) which, in May 1999, determined that new and material 
evidence had been received to reopen previously finally 
denied claims for entitlement to service connection for an 
acquired psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, and fatigue, all claimed as secondary to Agent 
Orange exposure, but denied each claim as not well-grounded 
after reopening.  The Board also determined that the claims 
for entitlement to service connection for peripheral 
neuropathy, and a prostate condition were not well grounded, 
and those claims were also denied.  

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by order in January 2001, granted a Joint 
Motion for Remand and For Stay of Proceedings with respect to 
the issues of entitlement to service connection for an 
acquired psychiatric disorder, a skin disorder, hypertension, 
arthritis, chest pain, a bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral neuropathy, and a prostate 
condition, all claimed as secondary to Agent Orange exposure.  
The Joint Motion for Remand and for Stay of Proceedings was 
also granted with respect to the issue of entitlement to 
service connection for post-traumatic stress disorder on a 
direct service-connected basis because the parties determined 
that that issue had been properly before the Board in May 
1999, but that it went unadjudicated.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

For example, with respect to the issue of PTSD, the Board 
points out that a claim for entitlement to service connection 
for PTSD was denied by the Board in a decision dated December 
1983.  While the veteran's current claims for service 
connection based upon exposure to Agent Orange were pending, 
the RO wrote a letter to the veteran, dated January 11, 1999, 
and acknowledged that a (new) claim for PTSD was under 
consideration.  On February 25, 1999, the veteran submitted a 
statement and attachments wherein he described the events 
that he experienced during military service, which he felt 
contributed to his current claim for service connection for 
PTSD.  There was no medical statement attached.  

On page 5 of the Joint Motion for Remand and for Stay of 
Proceedings, it was noted that the claim for PTSD had gone 
unadjudicated by the Board, and that the record on appeal at 
"R. 544" stated that there was an opinion from a VA Staff 
Psychiatrist, who opined "It is my clinical opinion that 
(the veteran's name stated) is totally disabled as a result 
of his post-traumatic stress disorder resulting from his 
combat exposure while in government service."  The Board 
notes, however, that upon several reviews of the claims 
folder, this record does not appear to be a part of the 
veteran's claims folder at this time.  To no avail, the Board 
has also compared the certified list that was sent in 
preparation of the record before the Court, with all VA 
medical records cited in therein, to the record as it stands 
now.  The VA medical records cited in the certified list for 
preparation of the record seem to be intact in the claims 
file, although the Board is unable to find a medical opinion 
to the effect of the one cited on page 5 of the Joint Motion 
for Remand and for Stay of Proceedings.  Another copy of this 
VA doctor's opinion should be obtained and associated with 
the record, if possible.  

Additionally, all of the veterans' remaining claims for 
service connection based upon exposure to Agent Orange should 
be re-adjudicated in light of the recently enacted 
legislation, and the appropriate development should be 
undertaken, to include VA medical examination of the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, an 
acquired psychiatric disorder, a skin 
disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral 
neuropathy, and a prostate condition.  
After securing the necessary release(s), 
the RO should attempt to obtain these 
records.  In particular a copy of the VA 
medical opinion cited in the Joint Motion 
for Remand and for Stay of Proceedings, 
authored by the veteran's attorney, on 
page 5 of that document, should be 
associated with the claims folder.  

2.  Then the veteran should be afforded a 
series of VA specialty examinations which 
correspond appropriately to his claims 
for service connection for PTSD, and for 
an acquired psychiatric disorder, a skin 
disorder, hypertension, arthritis, chest 
pain, a bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral 
neuropathy, and a prostate condition, as 
secondary to exposure to Agent Orange.  
The purpose of these examinations is to 
determine whether the veteran has PTSD 
from his military service in Vietnam; and 
whether he has disorders of an acquired 
psychiatric disorder, a skin disorder, 
hypertension, arthritis, chest pain, a 
bladder dysfunction, a kidney 
dysfunction, fatigue, peripheral 
neuropathy, and a prostate condition, as 
secondary to exposure to Agent Orange.  
The claims folder should be made 
available to each specialty examiner for 
review during the course of their 
respective evaluation of the veteran.  
The veteran is notified that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the case, and that the 
consequences of failure to report for VA 
examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2000).

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





